         Case 6:15-cr-10105-JWB Document 75 Filed 08/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                          No. 15-10105-02-JWB

TRICIA RODARMEL,

                      Defendant.


                                   MEMORANDUM AND ORDER

        This matter is before the court on Defendant’s motion to appoint counsel. (Doc. 72.) The

government has filed a response. (Doc. 74.) For the reasons stated herein, Defendant’s motion

for appointment of counsel is DENIED without prejudice.

       Defendant’s motion asks the court to appoint counsel for Defendant “to help her construct

and file a Motion for Compassionate Release/Reduction in Sentence.” (Id. at 2.) Due to statements

in the motion alleging a heightened risk to Defendant from Covid-19 and other factors, the motion

was docketed as both a motion to appoint counsel and a motion for reduction of sentence, and the

government promptly filed a response arguing against a sentence reduction under 18 U.S.C. §

3582(c)(1)(A). But a close reading of Defendant’s motion makes clear it is only a request for

counsel and not a request for reduction of sentence.

       Defendant has no constitutional or statutory right to appointment of counsel in the

prosecution of a compassionate release motion. See Coronado v. Ward, 517 F.3d 1212, 1218 (10th

Cir. 2008) (no constitutional right to counsel beyond direct appeal of conviction); see also United

States v. Campos, 630 F. App'x 813, 816 (10th Cir. 2015) (right to counsel does not extend to §
         Case 6:15-cr-10105-JWB Document 75 Filed 08/23/21 Page 2 of 2




3582(c)(2) motion). At this point Defendant has not shown that her arguments for a sentence

reduction are such that she cannot adequately present them without the help of appointed counsel.

Nevertheless, District of Kansas Standing Order 19-1 allows the appointment of the Federal Public

Defender (“FPD”) to represent indigent defendants who may qualify to seek compassionate release

under § 603 of the First Step Act. Administrative Order 20-8 supplements 19-1 and sets forth

procedures to address compassionate release motions brought on grounds related to the COVID-

19 pandemic. Under 20-8, the FPD will review the merits of a motion for compassionate release

once it is filed and has fifteen days thereafter to notify the court whether it intends to enter an

appearance on behalf of a pro se individual filing a compassionate release motion.

       Therefore, Defendant’s motion for appointment of counsel (Doc. 72) to assist with the

filing of a compassionate release motion is DENIED, without prejudice. The clerk is instructed to

send Defendant the applicable form (“Motion for Sentence Reduction Under 18 U.S.C. §

3582(c)(1)(A) - Compassionate Release”) so that Defendant may file a pro se motion for

compassionate release.

       IT IS SO ORDERED this 23rd day of August, 2021.



                                                     _____s/ John W. Broomes__________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                2
